              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CIVIL CASE NO. 1:18-cv-00261-MR-WCM


SHANNON ROSENBLOOM,             )
                                )
                    Plaintiff,  )
                                )
         vs.                    )                     ORDER
                                )
DEE HUNLEY, et al.,             )
                                )
                    Defendants. )
_______________________________ )


      THIS MATTER is before the Court on the Plaintiff’s “Motion to Appeal

Order Granted to Dismiss with Prejudice,” which the Court construes as a

motion for reconsideration [Doc. 26].

      The Plaintiff seeks reconsideration of the Court’s Order [Doc. 24]

accepting the Magistrate Judge’s Memorandum and Recommendation and

dismissing this case with prejudice. For grounds, the Plaintiff submits a

series of email messages that she contends “prov[es] that [she] did originally

file [her] complaint of discrimination with the EEOC on time.” [Doc. 26 at 1].

      The email communications attached to the Plaintiff’s motion indicate

that the Plaintiff contacted the EEOC in November 2017 and that the EEOC

scheduled an interview to take place on February 8, 2018. These messages
clearly advise, however, that the EEOC was merely seeking additional

information and that such informational requests did not constitute the filing

of a charge of discrimination. [See Doc. 26-1 at 1 (stating “ANSWERING

THESE QUESTIONS IS NOT THE SAME AS FILING A CHARGE OF

DISCRIMINATION”)]. The Plaintiff was advised of the date by which she

was required to file a charge of discrimination. [See Doc. 26-3 at 2]. The

Plaintiff, however, failed to file a charge within 180 days of her termination.

The Plaintiff’s failure to file a timely charge with the EEOC thus barred her

federal claim.

      For these reasons, the Plaintiff’s motion for reconsideration is denied.

      IT IS, THEREFORE, ORDERED that the Plaintiff’s “Motion to Appeal

Order Granted to Dismiss with Prejudice,” which the Court construes as a

motion for reconsideration [Doc. 26] is DENIED.

      IT IS SO ORDERED.
                                  Signed: September 27, 2019




                                        2
